Exhibit 10.4

Date:     As of August 9, 2005

FOURTH AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF
RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

by and between

CORPORATE REALTY INCOME FUND I, L.P.

(“Trustor”)

having an office at
475 Fifth Avenue
21st Floor
New York, New York 10017

and

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank,
AS AGENT

having its principal office at
1185 Avenue of the Americas
New York, New York 10036

(“Beneficiary”)

This instrument prepared by, and after recording please return to:

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154-0037
Attention:  Kenneth D. Freeman, Esq.




FOURTH AMENDMENT TO DEED OF TRUST, ASSIGNMENT
OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

FOURTH AMENDMENT TO DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING dated as of August 9, 2005 (as the same may be amended or
otherwise modified from time to time, this “Amendment”) by and between CORPORATE
REALTY INCOME FUND I, L.P., a Delaware limited partnership (the “Trustor”),
having an office at 475 Fifth Avenue, 21st Floor, New York, New York 10017 and
BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, a national
banking association organized and existing under the laws of the United States
of America (the “Beneficiary”), as Agent, having an office at 1185 Avenue of the
Americas, New York, New York 10036.

WITNESSETH

          WHEREAS, the Trustor executed and delivered to CHICAGO TITLE COMPANY
(the “Trustee”), for the benefit of Fleet Bank, National Association, as Lender,
that certain Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing dated September 26, 1996 (as heretofore amended and as the same may
further be amended or otherwise modified from time to time, the “Trust Deed”)
covering all of the Trustor’s estate in and to all that tract or parcel of land
situate, lying and being in the County of Los Angeles, State of California, and
more particularly described in Exhibit A annexed to and made a part of this
Amendment;

          WHEREAS, the Trust Deed was recorded by the Los Angeles County
Recorder’s Office (the “Recorder’s Office”) on October 1, 1996 as Instrument
96-1607352;

          WHEREAS, the Trustor and Fleet Bank, National Association, as Lender,
are also parties to a Loan Agreement dated as of September 26, 1996 (as the same
may be amended or otherwise modified from time to time, the “Loan Agreement”)
and, pursuant to the Loan Agreement, the lenders thereunder agreed to lend up to
$24,000,000 to the Trustor, and, to evidence such loans, the Trustor executed
and delivered to the Beneficiary the Note;

          WHEREAS, payment of the indebtedness of the Trustor evidenced by the
Note is secured by the Trust Deed;

2




          WHEREAS, the Trustor and Fleet Bank, National Association, as Lender,
entered into a First Amendment of the Loan Agreement and Note dated as of
December 6, 1996 (as the same may be amended or otherwise modified from time to
time, the “First Amendment”) for the purpose, among others, of increasing the
principal amount of the Note from $24,000,000 to $44,000,000, and as a condition
precedent to the effectiveness of the First Amendment, such parties entered into
a First Amendment to the Trust Deed, amending the Trust Deed and reconfirming
the provisions thereof;

          WHEREAS, Fleet Bank, National Association assigned the Trust Deed to
the Beneficiary pursuant to an assignment dated March 26, 1997 and recorded on
April 8, 1997 as Instrument No. 97-532452 in the Recorder’s Office;

          WHEREAS, the Trustor, as Borrower, and Fleet Bank, National
Association and other parties, as Lenders, entered into a Third Amendment to the
Loan Agreement and Note dated as of September 25, 1998 (as the same may be
amended or otherwise modified from time to time, the “Third Amendment”) for the
purpose, among others, of increasing the principal amount of the Note from
$44,000,000 to $49,000,000, and as a condition precedent to the effectiveness of
the Third Amendment, such parties entered into a Second Amendment to the Trust
Deed, amending the Trust Deed and reconfirming the provisions thereof;

          WHEREAS, the Trustor and Fleet National Bank (in its capacity as agent
and as sole lender) entered into an Amended and Restated Loan Agreement dated as
of October 12, 2000 (as the same may be amended or otherwise modified from time
to time, the “Amended Loan Agreement”) and an Amended and Restated Secured
Promissory Note dated as of October 12, 2000 (as the same may be amended or
otherwise modified from time to time, the “Amended Note”) for the purpose, among
others, of decreasing the principal amount of the Note from $49,000,000 to
$25,000,000;

          WHEREAS, since the date of the Amended Note, the outstanding principal
amount of the Amended Note has decreased from $25,000,000 to $3,104,289.23;

          WHEREAS, the Trustor and the Beneficiary (in its capacity as agent and
as sole lender) are simultaneously entering into a First Amendment to Amended
and Restated Loan Agreement (the “Loan Agreement Amendment”) and a First
Amendment to Amended and Restated Secured Promissory Note (the “Note Amendment”)
for the purpose, among others, of increasing the principal amount of the Note
from $3,104,289.23 to $6,104,289.23; and

3




          WHEREAS, it is a condition precedent to the effectiveness of the Loan
Agreement Amendment and the Note Amendment that each of the parties hereto shall
have executed and delivered this Amendment, thereby amending the Trust Deed and
each of the parties hereto is willing to do so.

          NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

          1.     All capitalized terms used herein without definition and which
are defined in the Trust Deed are used herein with the meanings assigned to such
terms in the Trust Deed.

          2.     All references in the Trust Deed to “Fleet National Bank” shall
hereafter be deemed to be references to “Bank of America, N.A., successor by
merger to Fleet National Bank, a national banking association organized and
existing under the laws of the United States of America.”

          3.     The descriptions in the Trust Deed to the Note being in the
principal amount of $24,000,000, as subsequently amended by the First Amendment
to the Trust Deed so that all of such references became references to a Note in
the principal amount of $44,000,000, by the Second Amendment to the Trust Deed
so that all such references became references to a Note in the principal amount
of $49,000,000, and by the Third Amendment to the Trust Deed so that all such
references became references to a Note in the principal amount of $25,000,000,
are hereby further amended so that all of such references shall be to a Note in
the principal amount of $3,104,289.23.

          4.     All references in the Trust Deed to the Note shall hereafter be
deemed to be references to the Amended Note, as amended by the Note Amendment,
and all references in the Trust Deed to the Loan Agreement shall hereafter be
deemed to be references to the Amended and Restated Loan Agreement, as amended
by the Loan Agreement Amendment.

          5.     The definition of “Permitted Encumbrances” in the Trust Deed is
hereby amended to mean each of the exceptions to coverage set forth in Schedule
B – Section II of that certain Title Policy issued by Chicago Title Insurance
Company to and accepted by the Beneficiary insuring the Trust Deed as
supplemented by any endorsements issued on or about the date hereof and such
other items as the Beneficiary, in its sole discretion, may approve in writing.

          6.      The following language is added as SECTION 8.3 of the Trust
Deed:

4




 

          8.3     Interest Rate Protection Agreement.  This Trust Deed shall
secure the payment of all amounts that may be due and payable pursuant to the
terms of any interest rate swap, cap or other interest rate protection agreement
(collectively, the “Hedge Agreement”) now or hereafter entered into between the
Trustor and the Beneficiary or their respective designees, including, without
limitation, the obligation of the Trustor to make payments thereunder and to pay
any amounts which may become due upon a termination thereof.  All such payments
with respect to such Hedge Agreement shall be deemed to be additional interest
under the Note.  The additional interest shall be secured by this Trust Deed
(even if the principal balance has been paid in full) and the Trustor shall not
be entitled to a satisfaction, termination or release of this Trust Deed, and
the lien and conveyance created by this Trust Deed shall continue, if and so
long as any additional interest under the Note and/or the Hedge Agreement
payable by the Trustor remains outstanding and unpaid and/or any Hedge Agreement
remains outstanding.  A copy of the Hedge Agreement, if any, is on file with the
Trustor.  Any breakage costs incurred under any Hedge Agreement shall be deemed
to be additional interest under the Note and not principal, and any reference to
“principal” in this Trust Deed shall not be deemed to apply to such breakage
costs.

          7.      The granting clauses of the Trust Deed are hereby restated in
their entirety and incorporated herein and the Trustor hereby ratifies and
restates such granting clauses as incorporated herein.

          8.      The Trust Deed, as modified by this Amendment, and all
covenants of the Trustor made in the Trust Deed are hereby ratified and
confirmed by the Trustor in all respects, and the Trust Deed, as so modified,
shall continue in full force and effect in accordance with its terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5




          IN WITNESS WHEREOF, each of the parties has caused these presents to
be signed and attested, all as of the day and year first above written.

ATTEST:

CORPORATE REALTY INCOME FUND I, L.P.

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.

 

 

General Partner

 

 

 

 

By:

1345 REALTY CORPORATION

 

 

General Partner

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr., President

 

 

 

ATTEST:

BANK OF AMERICA, N.A., AS AGENT

 

 

 

 

By:

/s/ GREGORY W. EGLI

 

 

--------------------------------------------------------------------------------

 

Name:

Gregory W. Egli

 

Title:

Senior Vice President

6




STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

          On the 8 day of August in the year 2005 before me, the undersigned,
personally appeared Robert F. Gossett, Jr., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

     /s/

 

--------------------------------------------------------------------------------

 

Signature and Office of individual taking acknowledgment

 


STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

          On the 8 day of August in the year 2005 before me, the undersigned,
personally appeared Gregory W. Egli, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

     /s/

 

--------------------------------------------------------------------------------

 

Signature and Office of individual  taking acknowledgment

 

7